PER CURIAM.
The juvenile appellant challenges an order by which she was adjudicated delinquent for battery on a school board employee and placed on community control. Because the delinquency petition failed to allege an element of the offense as specified in section 784.081, Florida Statutes (Supp.1996), the adjudication for battery on a school board employee must be reversed. See State v. Gray, 435 So.2d 816 (Fla.1983). But the petition does sufficiently allege commission of simple battery. See Scott v. State, 379 So.2d 1021 (Fla. 2d DCA 1980); Danzy v. State, 603 So.2d 1320 (Fla. 1st DCA 1992). We accordingly reverse the order under review and remand this ease to the trial court for a finding that the appellant committed simple battery and for appropriate disposition.
MINER, ALLEN and PADOVANO, JJ., concur.